 1

 2

 3

 4

 5
                                    UNITED STATES DISTRICT COURT
 6
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8

 9   UNITED STATES OF AMERICA,                       Case No. 12-cr-00063 LJO-SKO

10                     Plaintiff,

11          v.                                       STIPULATION AND ORDER TO
                                                     CONTINUE THE STATUS CONFERENCE
12   OMAR CESAR SOTELO,

13                     Defendants.

14
     TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE ERICA P.
15   GROSJEAN AND LAUREL MONTOYA, ASSISTANT UNITED STATES ATTORNEY:
16          COMES NOW Defendant, OMAR SOTELO, by and through his attorney of record,
17   ALEXKIA TORRES STALLINGS hereby requesting that the status conference hearing currently
18   set for Monday, October 28, 2019, to be continued to Monday, January 6, 2010.
19          My pregnancy due date was scheduled for November 18, 2019; however, my doctor has
20   advised me that the baby may come as early as next week. She has restricted my travel and
21   driving long distances. I have spoken to AUSA Laurel Montoya, and she has no objection to
22   continuing the sentencing hearing, USPO JC Hill also no objection to continuing the hearing.
23          The parties also agree the delays resulting from the continuance shall be excluded in the
24   interest of justice pursuant to 18 USC 3161 (h)(7)(A) and 3161 (h)(7)(B)(1).
25

26
27

28
                                                     1
 1
            IT IS SO STIPULATED.
 2                                                                  Respectfully Submitted,
     DATED: October 24, 2019                                        /s/ Alekxia Torres Stallings
 3                                                                  ALEKXIA TORRES STALLINGS
                                                                    Attorney for Defendant
 4
                                                                    OMAR CESAR SOTELO
 5

 6
     DATED: October 24, 2019                                        /s/Laurel Montoya_______
 7                                                                  LAUREL MONTOYA
 8                                                                  Assistant U.S. Attorney

 9

10                                               ORDER
11
            Pursuant to the stipulation among the parties, the status conference hearing currently set
12
     for Monday, October 28, 2019, will be continued to Monday, January 6, 2020. All delays
13
     resulting from the continuance shall be excluded in the interest of justice pursuant to 18 USC
14
     3161 (h)(7)(A) and 3161 (h)(7)(B)(1).
15

16
     IT IS SO ORDERED.
17

18      Dated:     October 24, 2019                           /s/
                                                         UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                     2
